TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00237-CR


Juan Caudana, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. 006722, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING






A jury found appellant Juan Caudana guilty of multiple counts of aggravated sexual
assault of a child, indecency with a child by contact, and indecency with a child by exposure.  See
Tex. Pen. Code Ann. §§ 21.11, 22.021 (West Supp. 2002).  In his sole point of error, appellant
contends the sixty-five-year term of imprisonment imposed by the jury for the aggravated sexual
assaults is grossly disproportionate to the offenses.  We will affirm.

The Eighth Amendment has been held to prohibit punishments that are grossly
disproportionate to the offense.  U.S. Const. amend. VIII;  Solem v. Helm, 463 U.S. 277, 287 (1983);
Hutto v. Finney, 437 U.S. 678, 685 (1978).  Under the Supreme Court's disproportionality analysis,
we must consider the gravity of the offense and the harshness of the penalty, the sentences imposed
on other criminals in the same jurisdiction, and the sentences imposed for the commission of the
same crime in other jurisdictions.  Solem v. Helm, 463 U.S. at 292; see McGruder v. Puckett, 954
F.2d 313, 316 (5th Cir. 1992) (reviewing Solem v. Helm and Harmelin v. Michigan, 501 U.S. 957 
(1991)).
The evidence in this cause shows that appellant sexually assaulted his stepdaughter
repeatedly over a three-year period, sometimes at knifepoint.  He threatened to kill her and her family
if she disclosed his acts.  Appellant had previous convictions for physically assaultive behavior. 
Given this evidence, we do not believe that the punishment imposed by the jury is grossly
disproportionate to the offenses.  Further, the record contains no information by which we could
compare appellant's sentence to sentences for similar offenses in Travis County or other
jurisdictions.  The point of error is overruled.
The district court prepared separate judgments for each count.  The judgments are
affirmed.


				__________________________________________
				Marilyn Aboussie, Chief Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Puryear
Affirmed
Filed:   February 22, 2002
Do Not Publish